UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX OMB APPROVAL OMB Number: 3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08110 SPECIAL SITUATIONS FUND III, L.P. (Exact name of registrant as specified in charter) ,SUITE 2600, NEW YORK, NEW YORK 10022 (Address of principal executive offices)(Zip Code) Allen B. Levithan, Esq. c/o Lowenstein Sandler PC 65 Livingston Avenue Roseland,NY07068 (Name and address of agent for service) Registrant’s telephone number, including area code: (212) 319-6670 Date of fiscal year end: December 31, 2011 Date of reporting period: July 2010 – June 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4).The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Proxy Voting Record The Fund did not hold any votable securities during the time frame covered by this filing. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) SPECIAL SITUATIONS FUND III, L.P. By (signature and Title)* /s/Austin W. Marxe AUSTIN W. MARXE, MANAGING GENERAL PARTNER Date: August 9, 2011
